By the Court.
Under an ordinance for that purpose, the city of Cleveland improved Kinsman street, between certain points, by grading, draining and paving the same. This improvement included the construction of a culvert for drainage, and the cost of the improvement, which included the cost of the culvert, was assessed upon the lots bounding and abutting thereon.
After it was completed, and the assessment was made, the culvert broke down and became useless for the use intended. The city then by another ordinance provided for the construction of a new culvert at another point on the street, in place of the old one, the cost of which to be assessed upon property bounding and abutting on Kinsman *457street, within the termini of the original improvement, and which had been assessed therefor, but not bounding or abutting upon the culvert.
Held: That this additional assessment for the cost of the new culvert was not authorized by law. Spangler v. Cleveland, 35 Ohio St. 469, approved and followed.

Judgment affirmed.